 


115 HR 4606 EH: Ensuring Small Scale LNG Certainty and Access Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
115th CONGRESS2d Session 
H. R. 4606 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To provide that applications under the Natural Gas Act for the importation or exportation of small volumes of natural gas shall be granted without modification or delay. 
 
 
1.Short titleThis Act may be cited as the Ensuring Small Scale LNG Certainty and Access Act.  2.Small scale exportation or importation of natural gasSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended— 
(1)by striking For purposes and inserting (1) For purposes; and  (2)by adding at the end the following: 
 
(2)For purposes of subsection (a), and in addition to any importation or exportation of natural gas described in paragraph (1), importation or exportation of natural gas shall be deemed to be consistent with the public interest, and an application for such importation or exportation shall be granted without modification or delay, if— (A)the application for such importation or exportation proposes to import or export a volume of natural gas that does not exceed 0.14 billion cubic feet per day; and  
(B)the Commission’s approval of such application does not require an environmental impact statement or an environmental assessment under the National Environmental Policy Act of 1969..   Passed the House of Representatives September 6, 2018.Karen L. Haas,Clerk.  